 In the Matter of FOREST CITY MANUFACTURING COMPANYandINTERNATIONAL LADIES' GARMENT WORKERS' UNIONCase No. C-1231.-Decided April 2 ,1939Ladies Garment ManufacturingIndustry-Settlement:stipulation providingfor compliancewith Act, including reinstatement without backpay as to tenemployees-Order: entered on stipulation-Complaint: dismissed as to tenpersons.Mr. Thurlow Smoot,for the Board.Mr. Hyman G. SteinandMr. Philip Gallop,both of St. Louis, Mo.,for the respondent.Miss Jane Walker Palmer,ofKansasCity, Mo., for the Union.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalLadies' Garment Workers' Union, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by the RegionalDirector for the Fourteenth Region (St. Louis, Missouri), issuedits complaint, dated February 13, 1939, against Forest City Manufac-turing Company, St. Louis, Missouri, herein called the respondent,alleging that the respondent had engaged in and wasengaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.A copy of thecomplaint and notice of hearing thereon were duly served on therespondent and on the Union.On February 18, 1939, the respondentfiled its answer to the complaint in which it admitted the allegationsconcerning its corporate structure, but denied the allegations con-cerning the nature of its business and the allegations concerning theunfair labor practices.On the same date, the respondent also fileda motion to dismiss the complaint upon the grounds that the Boarddid not have jurisdiction over the respondent and that the Act itselfwas unconstitutional.12 N. L.R. B., No. 52.442 FOREST CITY MANUFACTURING COMPANY443Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent terminated the employment of andrefused to reinstate 20 named employees because they were membersof and were active in behalf of the Union, and because they engaged inconcerted activities with other employees of the respondent for theirmutual aid and protection; that the respondent required, as a condi-tion of employment, that all its employees agree not to join the Union;that the respondent had used spies and under-cover agents to reportto the respondent concerning activities of its employees in and onbehalf of the Union; that the respondent, by the afore-mentionedactivities, and by urging, persuading and threatening its employeesto abandon the Union, making derogatory remarks about labor unions,and by other acts, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held on- February 23, 24, 27, 28,and March 1, 2, 3, 6, 7, 8, 13, 14, 15, 17, 20, 21, 22, and 27, 1939, atSt.Louis,Missouri, before Horace A. Ruckel, the Trial Examinerduly designated by the Board.The respondent, the Union, and theBoard participated in the hearing and were represented by counsel.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.On March 27, 1939, the respondent, the Union, and counselfor the Board entered into a stipulation in settlement of the case.This stipulation provides as follows :STIPULATIONWhereas, the National Labor Relations Board issued a com-plaint on February 13, 1939, based upon charges made by theInternational Ladies' Garment Workers' Union that the ForestCityManufacturing Company, 1627 Washington Avenue, St.Louis, Missouri, has engaged in and is engaging in certain unfairlabor practices affecting commerce, which practices are more par-ticularly described in said complaint ; andWhereas, said Forest City Manufacturing Company, herein-after referred to as the Respondent, has filed an answer to saidcomplaint denying the charges against it therein contained; andWhereas, a hearing upon the pleadings has commenced, sometestimony has been taken and evidence submitted, and said pro-ceedings are now pending before Horace A. Ruckel, a trial exam-iner, duly appointed and authorized for that purpose; andWhereas, the parties to said proceedings desire to adjust andsettle the matters in difference and in issue among themselves inaccordance with the provisions of this stipulation; 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore, it is hereby stipulated and agreed by and betweentheForest CityManufacturing Company, the InternationalLadies' Garment Workers' Union, and Thurlow Smoot, Attorney,National Labor Relations Board, that :I.The stipulation heretofore entered into by the parties heretoregarding the business operations of the Respondent, being pages62 to 70, inclusive, of the record, and the testimony of SimonSpitzer, being pages 18 to 20, inclusive, of the record, regardingthe business operations of the Respondent, are hereby made apart thereof.II.The Respondent and the Union hereby waive the right tocontinuation of the hearing herein and to the making of findingsof fact and conclusions of law in this proceeding by the NationalLabor Relations Board.III. The Respondent, having been charged with the commissionof certain unfair labor practices in a complaint of the NationalLabor Relations Board dated February 13, 1939, in the above-entitled matter, specifically denies that it has been guilty of anyof the unfair labor practices therein charged and in all waysaffirms its answer to the above-entitled complaint.And, it isfurther understood by all parties that nothing herein shall beconstrued as a finding, or as authorizing a finding, that Respond-ent has engaged in any unfair labor practices or in any violationof the National Labor Relations Act, and it is understood by allparties that the following order does not carry the implicationsthat Respondent has engaged in any of the acts covered in saidorder, said order being contained herein merely to meet certainformal legal requirements of the National Labor Relations Board.1.Respondent agrees that the National Labor Relations Boardmay enter an order in the following form :A. That the Respondent shall cease and desist from keepingofficers and members of the International Ladies' Garment Work-ers'Union under surveillance, and from keeping Respondent'semployees under surveillance concerning their union activities oraffiliation.B. That the Respondent shall take the following affirmativeaction to effectuate the policies of the Act.1.Will call back to work immediately without back payBlanche Grayson, Madge Lloyd, Grace Painter, Irma Rupprecht,Lena Sperina, Louis Cattani, Katie Bangert, Hattie Ogle, Mar-cella Perfetti, and Emma Neathery.2.Will post notices in conspicuous places about its plant inSt.Louis,Missouri, and its plant in Collinsville, Illinois, said FOREST CITY MANUFACTURING COMPANY445notices toremainposted for a period of (-) days, said noticesto state :(a)That Forest City Manufacturing Company will not:1.In any manner interfere with, restrain, or coerce its em-ployees in theexerciseof their rights to self-organization, toform, join, orassist labororganizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargainingand other mutual aid or protection ;2.Discourage membership in the International Ladies' Gar-ment Workers' Union by discrimination in regard to hire andtenure of employment or any term or condition of employment.3.Notify the Regional Director for the Fourteenth Regionwithin ten (10) days from the date it is notified by the RegionalDirector that this stipulation has been approved by the NationalLabor Relations Board, what steps it has taken to complyherewith.IV. The complaint is herewith dismissed with prejudice as toVerna Grayson, Ola Grayson, Mary Frances Herbeck; JenniePryzgoda, Luvona Thomas, Dorothy Wines, Clara Rauscher,Kathlyn Betts, and Katherine Potter.On March 29, 1939, theBoard issuedits order approving the abovestipulation,making it part of the record, and transferring the pro-ceedingto the Board for the purpose of entry of a decision and orderby the Board.Upon the above stipulation and the entire record in the case, theBoard makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTForest City Manufacturing Company, a Missouri corporation isengaged in the manufacture, sale, and distribution of ladies', misses'and junior frocks and dresses. It owns and operates two plants, onelocated in St. Louis, Missouri, and the other in Collinsville, Illinois.The principal raw materials used by the respondent during the year1938 were piece goods, trimmings, thread, pins, boxes, and labels,which cost $1,288,425.Over 95 per cent of these materials were pur-chased from points outside the State of Missouri.During the year1938 the respondent sold 101,204 dozens of finished dresses of a totalvalue of $3,534,195.All but about $200,000 worth were shipped topoints outside the State of Missouri.The respondent employs about832 workers in its St. Louis and Collinsville plants.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the Forest City Manufacturing Company, St.Louis, Missouri, shall :A. Cease and desist from keeping officers and members of the Inter-national Ladies' Garment Workers' Union under surveillance, andkeeping its employees under surveillance concerning their union ac-tivities or affiliation.B. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :1.Call back to work immediately without back pay Blanche Gray-son,Madge Lloyd, Grace Painter, Irma Rupprecht, Lena Sperina,Louise Cattani, Katie Bangert, Hattie Ogle, Marcella Perfetti, andEmma Neathery.2.Post notices in conspicuous places about its plant in St. Louis,Missouri, and its plant in Collinsville, Illinois, said notices to remainposted for a period of thirty (30) consecutive days, said notices tostate :(a) That Forest City Manufacturing Company will not :1. In any manner interfere with, restrain, or coerce its employees inthe exercise of their rights to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining and other mutual aid orprotection ;2.Discourage membership in the International Ladies' GarmentWorkers' Union by discrimination in regard to hire and tenure ofemployment or any term or condition of employment.3.Notify the Regional Director for the Fourteenth Region withinten (10) days from the date it is notified by the Regional Directorthat this stipulation has been approved by the National Labor Rela-tions Board, what steps it has taken to comply herewith.The complaint is herewith dismissed with prejudice as to VernaGrayson, Ola Grayson, Mary Frances Herbeck, Jennie Pryzgoda,Luvona Thomas, Dorothy Wines, Clara Rauscher, Kathlyn Betts, andKatherine Potter.IT Is FURTHERORDEREDthat the complaint be, and the same herebyis, dismissed as to Ethel Spangler.